Kent, J.
The principal ground, set forth in the demurrer to this bill, is that it is multifarious. Before examining the allegations in the bill, it is important to ascertain what is the true definition of multifariousness as applied to a bill in equity, and its extent and limitations. Equity, whilst it is broad and liberal in the application of remedies, *367and avoids the strict technicalities of the common law, yet forbids the mixing together in one bill of entirely distinct and independent matters of complaint, or the introduction of parties who are not interested in the subject matter or decree sought, and have but an incidental interest in some question raised by the statements in the bill. The objection, therefore, is of a two fold character, one relating to the subject matter and prayer of the bill, and the other relating to the parties thereto. But "a bill is not multifarious because it joins two good causes of complaint, growing out of the same transaction, when all the defendants are interested in the same claim of right, and when the relief asked for in relation to each is of the same general character.” Foss v. Haynes, 31 Maine, 81; Story’s Eq. Pl., § 284.
Where the object of the bill is single, to establish and obtain relief for one claim, in which all the defendants may be interested, it is not multifarious. Bugbee v. Sargent, 23 Maine, 269. "A bill is not to be regarded as multifarious when it states a right to account from A & B against whom it has one remedy which it seeks to enforce, and also claims a lien against A for what is due.” Story’s Eq. PL, § 284.
A bill is not multifarious when it sets up one substantial ground of relief ’and also another on which no relief can be had. Varrick v. Smith, 5 Paige, 137.
In the case of Newland v. Rogers, 3 Barb. C. R., 432, Chancellor Walworti-i, after stating that there did not appear to be any necessary connection between the different subject matters stated in the bill, says that, " the counsel is wrong in supposing that two distinct and independent matters or claims, by the same complainant against the same defendant, cannot properly be united in the same bill. Multifariousuess in a bill is only where different matters, having no connection with each other, are joined in the bill against several defendants, having no interest in or connection with, one or more of the distinct causes of action or claims for which the bill is brought, so that such defendants are put to *368the unnecessary trouble and expense of answering and litigating matters stated in the bill in which they are not interested, and with which they have no connection. But a-simple misjoinder of different causes of complaint, between the same parties, which cannot conveniently and properly be litigated together, is sometimes called multifariousness, although the ground of objection, in such cases, depends up'on an entirely different principle, and is a mere matter of convenience in the administration of justice.”
Story also says, — that " the objection of multifariousness and the circumstances under which it will be allowed to prevail, or not, is, in many cases, a matter of discretion and no general rule can be laid down-on the subject.” . Eq. Plead., § 284.
The Supreme Court of the United States takes the same view in Gaines v. Chew, 2 How., 619, and in Oliver v. Platt, 3 How., 411. In the latter case, the Court say,— " We are of opinion that the bill is in no just sense multifarious. It is true'that it embraces the claims of both companies, but these interests are so mixed up in all these transactions that entire justice could scarcely be done, at least, not conveniently be done, without a union of the proprietors of both companies. It was well observed, by Lord Coltenham, in Campbell v. McKay, 1 Mylne & Craig, 603, and the same doctrine was affirmed in this Court, in Gaines v. Chew, 2 Howard, 642, that it is impracticable to lay down any rule as to what constitutes'multifariousness as an abstract proposition; that each case must depend upon its own circumstances, and much must necessarily be left, where the authorities leave it, to the sound discretion of the Court.”
If we apply the doctrines and principles of these authorities to the facts in this case, we tail to find sufficient foundation to the objections made, to require us to dismiss the bill on the ground of multifariousuess.
The case presented in the bill is substantially one between partners, seeking for an adjustment of partnership business. It sets forth a co-partnership as existing between the com*369plainants and the deceased, represented by the defendants, from 1845 to 1862.
That such a partnership existed during that time, is distinctly averred. The bill in fact seeks for an adjustment of that partnership, aud the ascertainment of the rights of the different parties during the existence of that firm. It is true that it sets forth the existence of a co-partnership between John and Nathaniel Warren for many years before 1845, and that the complainants are the heirs of John. If the bill had been framed as claiming a right as heirs alone to have an adjustment of the partnership, without showing any other connection with the co-partnership, than as heirs of their father, it might well bo questioned whether such a bill should not bo instituted by an administrator and not by the heirs. But the bill sets forth that the complainants, being heirs, " were admitted by Nathaniel into the partnership before stated.” They then became co-partucrs, and not simply heirs, aud came in as members of the firm, as individuals, and not in their representative capacity. They now ask that the old co-partnership matters may be examined, not on the ground that they were members of the firm before their father’s death, but because they were so intimately connected with the business after his death, that it is necessary to investigate and settle these prior matters, in order to determine the rights of the parties under the firm as it existed after the complainants came in.
If they came in, assuming simply their father’s place by consent or understanding with the surviving partner, and entitled to all his interest in the firm property, and liable for all its debts, then it may be that they should be held entitled or liable, as the case might be, from the settlement in 1824. In such a case, if it became necessary to institute a bill in equity to adjust the affairs of the firm, thus continued, it clearly would not be multifarious to connect the prior with the subsequent transactions aud seek for an adjustment of both, where the parties are the same.
*370If another view is taken and these complainants are to be regarded as having been admitted as members of a new firm, and independent of the old one, but as contributing the capital belonging to their father at his death, in the firm, it Avould not be objectionable to ask for an examination and adjustment of the condition of that firm, in order to ascertain, among other things, Avhat capital was,in fact put in by the neAv partners. At all events, the transactions referred to in the bill are not so entirely disconnected with the main purpose of the suit, as to justify us in saying that they cannot have any bearing on the case after all the facts are developed.
The allegations in the bill in reference to the branch partnership, in which one Walker was originally a party, do not appear to us as improper, or- as such distinct and independent and unconnected matters as bring them within the objection of multifariousness. That partnership was in relation to one branch only of the business of the general firm, and was confined to that particular busiuess. It was well likened by the counsel for the complainants to the branches of a co-partnership, so common in mercantile transactions, existing in different cities or countries. It is not properly a distinct and independent firm, but a Avheel within a wheel, or a branch from a common trunk.
If Walker.had remained as a partner, he, undoubtedly, should have been made a party. But the bill shows that, in 1854, Walker sold out his interest, and received from the partnership his share of the profits, and fully accounted for his share of the property. On the same day, the complainants purchased of Nathaniel Warren, the testator, his interest in the lumbering business, Avhich was the sole business of the branch firm. Thus that particular union Avas dissolved, and Walker had no further interest, and no claim is made upon him, nor any that could affect his interests.
How far the purchase by the complainants of Nathaniel Warren’s interest was a full and final settlement, so far as that branch of the business is concerned, we cannot deter*371mine until the whole case is developed by the proof. All we now say is, that the bill is not objectionable for this cause on demurrer. The same remark may apply to the statute of limitations, invoked as one cause of demurrer. The bill was commenced within six years after the final dissolution of the partnership, by the death of Nathaniel Warren, in 1862.
We are not called upon to consider, on this demurrer, whether or not the statute of limitations should be applied to any part of the transactions between the parties, or whether they wore in the nature of merchants’ accounts, or open transactions, the investigation of which would not be precluded by the statute. These questions may well await the answers and proof. There is nothing in the bill which on its face shows that the cause of complaint is necessarily and absolutely barred by the statute of limitations.

Demurrer overruled.

Barrows, Dickerson, Daneorth and Tapley, JJ., concurred.